Woods, J.,
delivered the opinion of the court.
The deed in trust is not void for insufficiency of description of the land on which the crops were to be grown. The descrip*529tion refers to the land by a general designation applicable to no other lands in Wilkinson county, and there should be no difficulty in applying the general designation to the subject-matter, viz.: The crops raised in 1894 on the lands leased by Maxwell from M. A. Jones. As the description covers all lands so leased, and as there can be no other lands in Wilkinson county to which the description can apply, there is no uncertainty of description.
Reversed, demurrer overruled, cause remanded and thirty days given to answer after mandate filed in court below.